J-A27013-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                             Appellee

                        v.

    RONNIE ROBINSON

                             Appellant                No. 230 EDA 2019


       Appeal from the Judgment of Sentence Entered December 18, 2018
              In the Court of Common Pleas of Philadelphia County
                Criminal Division at No.: CP-51-CR-0011146-2013


BEFORE: STABILE, NICHOLS, and COLINS, JJ.

MEMORANDUM BY STABILE, J.:                         FILED: MARCH 19, 2021

        Appellant Ronnie Robinson1 appeals from the December 18, 2018

judgment of sentence2 entered in the Court of Common Pleas of Philadelphia

County (“trial court”), following his jury convictions for second-degree murder,

robbery, burglary, and conspiracy to commit robbery.3        Upon review, we

affirm.


____________________________________________


1
 Appellant also is known as “Lonnie Robinson,” but for purposes of this appeal
we shall refer to him only as “Ronnie Robinson”.
2
  Appellant filed his notice of appeal to this Court from the denial of post-
sentence motions on December 27, 2018. Notice of Appeal, 1/18/19. In a
criminal action, however, the appeal properly lies from the judgment of
sentence made final by the denial of timely post-sentence motions.
Commonwealth v. Kuykendall, 2 A.3d 559, 560 n.1 (Pa. Super. 2010). We
have amended the caption accordingly.
3
    18 Pa.C.S.A. §§ 2502(b), 3701(a)(1)(i), 3502(c)(1), and 903, respectively.
J-A27013-20



        The facts and procedural history of this case are undisputed.       In

connection with the May 11, 2013 late-night killing of Thomas Watson (the

“victim”), Appellant was charged with the foregoing crimes. On January 15,

2018, Appellant filed a motion to suppress, alleging, among other things, that

the police did not apprise him of his Miranda4 rights prior to obtaining his

statement. Appellant argued that “any statements obtained from [him] were

neither knowing, voluntary nor authentic,” in violation of his constitutional

rights, and as a result, needed to be suppressed.        Motion to Suppress,

1/15/18, at ¶¶ 12-13. Following a hearing, the trial court denied Appellant’s

suppression motion on February 1, 2018.

        Appellant, along with his three co-defendants, proceeded to a multi-day

jury trial, at which the Commonwealth presented the testimony of countless

witnesses. The following facts were adduced at trial. The victim lived above

a Häagen-Dazs ice cream store at 242 South Street in Philadelphia. He worked

across town as a disc jockey (“DJ”) at the Copabanana Club at 40th and

Spruce Streets. At about 2:00 a.m. on May 11, 2013, after finishing work at

the Copabanana, the victim texted James Weisbrod, who drove an unlicensed

cab in Philadelphia, and asked Weisbrod for a ride. Weisbrod picked up the

victim and Appellant, who worked as a security guard at the Copabanana.

Weisbrod drove Appellant to an address in North Philadelphia. Weisbrod and




____________________________________________


4
    Miranda v. Arizona, 384 U.S. 436 (1966).

                                           -2-
J-A27013-20



the victim then stopped at a restaurant before driving to the victim’s

apartment. N.T. Trial, 10/10/18, at 94-97.

      Weisbrod parked his burgundy Lincoln Town Car on American Street and

then helped the victim to unload his DJ equipment outside his apartment. The

victim entered the closed Häagen-Dazs store, through which he had to walk

to get to his second-floor apartment. As Weisbrod was about to leave the

area, he noticed that the victim had not moved his DJ equipment, which was

still outside in the rain. Concerned, he returned to South Street and opened

the door to the Häagen-Dazs store.     Co-defendant Clarence Pone blocked

Weisbrod’s path and told him, “Get the fuck out of here.” Id. at 95-98, 101-

02. Weisbrod got into his vehicle, but instead of leaving the area, he circled

the block and parked his car in front of the Häagen-Dazs store. When he

heard two gunshots, Weisbrod got out of his car and walked into the store.

As he entered, co-defendant Josephe Murray left the store. Weisbrod saw the

victim lying on the ground behind the counter and called 911. Id. at 102-04.

      At approximately 3:00 a.m., Philadelphia Police Officers Corson and

Duffy were on patrol when they received a radio call for a robbery in progress

at the Häagen-Dazs store. The officers entered the store and discovered the

victim’s body behind the ice cream counter. Officer Corson observed wounds

to the victim’s chest and head. While on the premises, the officers noticed

signs of a struggle and heard a cell phone ringing, but they could not locate

the phone. Id. at 75-79; N.T. Trial, 10/11/18, at 25-28.




                                    -3-
J-A27013-20



      Philadelphia Police Officer Coleman also heard the radio call for the

Häagen-Dazs store robbery and learned that the suspects were last seen

running down American Street wearing dark clothing. As he drove north on

American Street, he noticed a discarded black hoodie and glove lying on the

sidewalk.   Officer Coleman covered the items with a heavy paper bag to

protect them from the elements and turned them over to a crime scene

investigator. Forensic testing later demonstrated that the victim’s DNA was

on the upper back portion of the hoodie. N.T. Trial, 10/11/18, at 53, 65, 68;

N.T. Trial, 10/22/18, at 208.

      Police officers reviewed camera footage from inside and outside the

Häagen-Dazs store depicting the final moments of the victim’s life. The video

showed that one hour before the murder, two vehicles, a Honda and a green

Ford Explorer, parked along the 200 block of South Street, where the drivers

and occupants waited until Weisbrod and the victim arrived in Weisbrod’s

vehicle. As the victim entered the store, two men followed him inside and one

produced a large handgun. The victim struggled with the two men, who kicked

and beat him with the handgun. The video showed that Weisbrod attempted

to enter the store but was stopped by an individual blocking his path. The

victim was then shot. Weisbrod returned to the store, where a man with a

bloodstained hoodie ran passed him in the doorway and ran down the street.

N.T. Trial, 10/11/18, at 159; N.T. Trial, 10/15/18, at 162-63, 168-79.

      On May 12, 2013, one day after the shooting, Detective John Harkins

recovered a Samsung TracFone (a pre-paid cellphone) from inside the store

                                    -4-
J-A27013-20



that had fallen underneath an ice cream machine. The officers submitted an

exigent circumstances request for information to T-Mobile and learned that

the phone had been shipped to a woman named Carmen Melton, who lived at

5718 Reedland Street. The officers reviewed the call logs to see if they could

learn any information about the identities of individuals attempting to contact

the phone.    One telephone number was associated with a woman named

Cheneka Jones, who lived at 5706 Reedland Street. The officers used a search

database to determine who else was associated with that address. They saw

a photo of co-defendant Murray and realized that he was one of the individuals

in the video camera footage inside the Häagen-Dazs store. Detective Joseph

Bamberski assembled a photo array that included co-defendant Murray’s

photograph and showed it to Weisbrod, who positively identified Murray as the

individual who had come to the door of the Häagen-Dazs store at the time of

the shooting. N.T. Trial, 10/10/18, at 112, 116; N.T. Trial, 10/11/18, at 161-

62; N.T. Trial, 10/15/18, at 81-87; N.T. Trial, 10/22/18, at 47.

      On May 12, 2013, Detective Theodore Hagan interviewed Appellant, as

he was the man who rode with the victim in Weisbrod’s vehicle. At that time,

Appellant was not a suspect. Appellant told the detective that he had left the

Copabanana Club after work with the victim. Appellant further stated that the

victim had invited him to come over to his “crib” that night but that he declined

the invitation and got a ride home instead. Appellant was dropped off at his

house in North Philadelphia at approximately 2:45 a.m.             According to

Appellant, the victim sold drugs. Appellant also told Detective Hagan that the

                                      -5-
J-A27013-20



victim had been in a fight with someone on South Street. N.T. Trial, 10/15/18,

at 42-63.

       Meanwhile, detectives continued to examine call records from co-

defendant Murray’s cell phone and learned that he had been in communication

sixteen times on the night of the murder with a phone registered to co-

defendant Larry Nelson. N.T. Trial, 10/15/18, at 89.

       Detective Bamberski prepared warrants to arrest Murray and search his

residence at 5706 Reedland Street. On the morning of May 15, 2013, Murray

was arrested at his home.          Police officers recovered a pair of camouflage

shorts that looked like the ones worn by the shooter in the video and proof of

residency from the house. Id. at 90-92.

       After receiving Miranda warnings, co-defendant Murray gave an

inculpatory statement to Detective Bamberski (redacted for trial) in which he

admitted shooting and killing the victim.5 Murray explained that he owed a

guy $5,000 for marijuana, so he agreed to rob the victim, who was known to

have drugs in his apartment. Murray and another person waited for the victim

to arrive at the Häagen-Dazs store. When Weisbrod dropped the victim off at

the store, Murray and another man ran to the store, grabbed the victim, and

dragged him to the back of the store. Weisbrod returned to the store, but the

other guy (co-defendant Pone) prevented him from entering the premises.

Murray, who was alone with the victim, hit him with his gun. Murray asked
____________________________________________


5
  As discussed infra, Pone’s trial testimony allowed the Commonwealth to
connect all co-defendants to the victim’s murder.

                                           -6-
J-A27013-20



him where the drugs were, but the victim continued to argue with him. Murray

got a call from Nelson and was instructed to kill the victim. Murray shot him

in the head, ran out of the store, and discarded his hoodie and glove while he

fled. He later met two of the other guys on 57th Street near Angora Terrace

and returned the gun to one of the men. He also said that at the time of the

shooting, he was using a TracFone he had purchased on the street. Id. at 98-

119.

       On the same day that Murray was arrested, Detective Francis Graf

picked up Appellant at his home because Murray had implicated him in the

murder. Detective Graf told Appellant that the police had more questions for

him, and brought him to the Homicide Division.          After reading him the

Miranda rights, the police obtained Appellant’s confession.        Specifically,

Appellant gave a statement (redacted for trial) in which he said that he met

the victim, when they both worked together at the Copabanana Club.

Appellant provided security for the victim and also picked up and dropped off

money and drugs for him. Appellant stated that he knew the individual who

was responsible for having the victim shot and killed.     This individual (co-

defendant Nelson) came to the club on the night of the shooting and told

Appellant that the victim “was sitting” on a lot of money and drugs and “[they

were] going to get that tonight.” Nelson instructed Appellant to call him to let

him know when the victim would be getting home. Appellant also admitted

that he knew Nelson planned to rob the victim because he had talked about

doing it before in March. Appellant claimed that he told Nelson he did not

                                     -7-
J-A27013-20



want anything to do with the plan. Nelson, however, told Appellant that he

would “take care of him” by paying Appellant for calling him to tell him when

the victim “would be home.” N.T. Trial, 10/23/18, at 23, 25, 40-43. Appellant

further stated that on the night the victim was killed, he left Copabanana with

the victim in a cab. After the cab dropped him off, Appellant received a call

from Nelson and told him that the victim was on his way home in a dark-

colored Lincoln. The next day, Appellant read on Facebook that the victim had

been killed. Id. at 43-44.

      Co-defendant Nelson also was arrested on May 15, 2013. Philadelphia

Police Officer Hindley was instructed to look for Nelson in the area of the 5400

block of Angora Terrace. Officer Hindley noticed Nelson’s 1997 Ford Explorer

parked in the neighborhood, a vehicle that looked the same as one seen

waiting outside the store on the surveillance video. Officer Hindley saw Nelson

approach the vehicle and placed Nelson under arrest. Inside the car, police

officers found Nelson’s license and registration, as well as binoculars, black

gloves and a box of ammunition. Nelson’s phone had information relating to

defendant’s arrest and a news report of the victim’s homicide.       N.T. Trial,

10/22/18, at 6, 9-12, 26, 33-35; N.T. Trial, 10/23/18, at 112-19. On the

morning of May 16, 2013, Nelson gave an inculpatory statement to Detective

John Harkins. Nelson claimed that another guy had planned the robbery, and

that his role was limited to introducing some of the participants to each other

and acting as a lookout. Nelson called someone to tell him the victim was on




                                     -8-
J-A27013-20



his way home and he stated that he also was supposed to notify the other guy

when the robbery was complete. N.T. Trial, 10/22/18, at 57, 64-65.

        On May 16, 2013, as detectives learned more about the shooting, they

prepared a photographic array that included a photo of co-defendant Pone and

showed the array to Weisbrod. Weisbrod identified Pone as one of the two

men he saw at the Häagen-Dazs store, and Detective Bamberski obtained an

arrest warrant and warrant to search Pone’s residence at 5622 Angora

Terrace. The search warrant was executed on May 17, 2013. Inside Pone’s

house, police recovered a red Nike hat that resembled the hat worn by one of

the men on the video, and proof of residence for Pone. N.T. Trial, 10/15/18,

at 137-41. Pone was arrested several days later, on June 4, 2013. He, too,

gave an inculpatory statement admitting to his involvement in the killing of

the victim.    According to Pone, he was approached a few days before the

shooting by a man (Nelson)6 who asked him if he wanted to make some quick

cash. When Pone said that he did, the man told him to rough up the victim

and take his money. A few nights later, the man picked up Pone and told him

the plan was to go to the victim’s house and steal his money and drugs. Pone

said he and a few other men went to South Street and waited there until the

victim arrived. Pone and another man (Murray) went into the store, fought

with the victim, and dragged him to the back of the store. The other guy

(Murray) pulled out a gun and they both roughed the victim up a bit. Pone

____________________________________________


6
    See N.T. Trial, 10/24/18, at 134-40.

                                           -9-
J-A27013-20



then saw the victim’s cab driver return to Häagen-Dazs, so he intercepted him

at the front door and prevented him from entering the store. Pone told the

man to “get the fuck out of here” and followed him outside. Pone then went

home. Id. at 143-55. At trial, although Pone admitted to beating the victim,

he denied being part of any conspiracy.            The Commonwealth, however,

impeached him with his statement to police,7 in which Pone had discussed how

the security guard (Appellant) at the Copa had been involved in the robbery

plot and had told Nelson “what the victim had,” which was why Nelson “set up

the plan to take the [victim’s] stuff.” N.T. Trial, 10/24/18, at 157-58.

       On October 26, 2018, the jury found Appellant guilty of second-degree

murder, robbery, burglary, and conspiracy to commit robbery. On December

18, 2018, the trial court sentenced Appellant to life imprisonment without the

possibility of parole. Appellant moved for post-sentence relief, challenging the

weight of the evidence underlying his convictions. On December 27, 2018,

the trial court denied his post-sentence motion. Appellant timely appealed.

The trial court did not instruct Appellant to file a Pa.R.A.P. 1925(b) statement

of errors complained of on appeal and did not file an opinion under Pa.R.A.P.

1925(a), because, as the docket indicates, the trial judge retired in early 2019.

       On appeal, Appellant presents three issues for our review.


____________________________________________


7
 Pone’s testimony was admissible against Appellant and other co-defendants,
because Pone made himself available for cross-examination. N.T. Trial,
10/25/18, at 5. In contrast, only redacted versions of the statements by
Appellant, Murray and Nelson were read to the jury.

                                          - 10 -
J-A27013-20


      I.     Whether the court erred when it denied Appellant’s
             suppression motion where Appellant was subjected to a
             custodial interrogation while deprived of his pain medication
             and where he did not fully acknowledge that he understood
             his Miranda warnings?

      II.    Whether Appellant’s convictions were against the weight of
             the evidence and shocking to one’s sense of justice where
             there was no physical evidence, no scientific evidence, no
             cell phone evidence, no images, no flight or concealment
             and where the alleged inculpatory statement of Appellant
             was not voluntary, knowing or authentic when Appellant
             was deprived of his pain medication and where Appellant did
             not fully acknowledge that he understood his Miranda
             warnings?

      III.   Whether Appellant’s convictions were based upon
             insufficient evidence that he engaged in a conspiracy or that
             he was an accomplice where the Commonwealth did not
             prove anything more than that Appellant told Larry Nelson
             that the victim was driving home?


Appellant’s Brief at 6 (unnecessary capitalizations and direct articles omitted).

      We address Appellant’s claims seriatim. He first argues that the trial

court erred in failing to suppress his May 15, 2013 statement to the police

because he did not waive his right against self-incrimination knowingly or

voluntarily. In support, he points out that the police deprived him of his pain

medication prescribed for his skin infection. Id. at 18.

      In reviewing appeals from an order denying suppression, our standard

of review is limited to determining

      whether [the trial court’s] factual findings are supported by the
      record and whether [its] legal conclusions drawn from those facts
      are correct. When reviewing the rulings of a [trial] court, the
      appellate court considers only the evidence of the prosecution and
      so much of the evidence for the defense as remains
      uncontradicted when read in the context of the record as a whole.


                                      - 11 -
J-A27013-20


        When the record supports the findings of the [trial] court, we are
        bound by those facts and may reverse only if the legal conclusions
        drawn therefrom are in error.

Commonwealth v. Griffin, 116 A.3d 1139, 1142 (Pa. Super. 2015). Our

scope of review is limited to the evidence presented at the suppression

hearing. In re interests of L.J., 79 A.3d 1073, 1088-89 (Pa. 2013).

        Generally,   statements      made      during   custodial   interrogation   are

presumptively involuntary, unless the accused is first advised of his Miranda

rights.8    Commonwealth v. DiStefano, 782 A.2d 574, 579 (Pa. Super.

2001), appeal denied, 806 A.2d 858 (Pa. 2002). Under Miranda, police

officers are required to apprise suspects prior to questioning that they have

the right to remain silent, that any statement made may be used against

them, and that they have the right to an attorney. Miranda, 384 U.S. at 444.

“The defendant may waive effectuation of these rights, provided the waiver is

made voluntarily, knowingly and intelligently.” Id. As our Supreme Court

explained in Commonwealth v. Mitchell, 902 A.2d 430 (Pa. 2006), cert.

denied, 549 U.S. 1169 (2007):

        The determination of whether a confession is voluntary is a
        conclusion of law and, as such, is subject to plenary review.
        Moreover, the totality of the circumstances must be considered in
        evaluating the voluntariness of a confession. The determination
        of whether a defendant has validly waived his Miranda rights
        depends upon a two-prong analysis: (1) whether the waiver was
        voluntary, in the sense that defendant’s choice was not the end
        result of governmental pressure, and (2) whether the waiver was
        knowing and intelligent, in the sense that it was made with full


____________________________________________


8
    It is undisputed that a custodial interrogation occurred in the case sub judice.

                                          - 12 -
J-A27013-20


      comprehension of both the nature of the right being abandoned
      and the consequence of that choice.

Mitchell, 902 A.2d at 451 (citations omitted). “Only if the ‘totality of the

circumstances surrounding the interrogation’ reveals both an uncoerced

choice and the requisite level of comprehension may a court properly conclude

that Miranda rights have been waived.” Commonwealth v. Cephas, 522
A.2d 63, 65 (Pa. Super. 1987) (emphasis added), appeal denied, 531 A.2d
1118 (Pa. 1987), cert denied, 484 U.S. 981 (1987). To assess voluntariness,

a court should look at the following factors: (1) the duration and means of the

interrogation; (2) the physical and psychological state of the accused; (3) the

conditions attendant to the detention; (4) the attitude of the interrogator; and

(5) any and all other factors which could drain a person’s ability to withstand

suggestion and coercion. See Commonwealth v. Nester, 709 A.2d 879,

882 (Pa. 1998).     The Commonwealth bears the burden of proof “by a

preponderance of the evidence that the waiver is voluntary, knowing, and

intelligent.” Id. To establish that, “the Commonwealth must demonstrate

that the proper warnings were given, and that the accused manifested an

understanding of these warnings.” Commonwealth v. Eichinger, 915 A.2d
1122, 1136 (Pa. 2007), cert. denied, 552 U.S. 894 (2007).

      Instantly, based upon our review of the suppression transcript, we

conclude that the trial court did not err in denying Appellant’s suppression

motion. Miranda warnings were read to Appellant and at no point did he

complain of any pain or that pain medication impaired his ability to understand



                                     - 13 -
J-A27013-20



his constitutional rights. At the suppression hearing, Detective Graf—assigned

to the Homicide Unit—testified that on May 15, 2013 he drove an unmarked

police vehicle to Appellant’s residence where he picked him up.             N.T.

Suppression, 2/1/18, at 31. Detective Graf testified that the reason he picked

up Appellant was that Murray had implicated Appellant in the victim’s killing.
Id. Upon arriving at Appellant’s home, Detective Graf informed him that the

police had “additional questions for him.” Id. at 31-32.   According to

Detective Graf, Appellant came with him voluntarily. Id. at 32. At this point,

Appellant was neither arrested nor handcuffed. Id. Detective Graf recalled

that, en route to the Homicide Unit, Appellant discussed his skin infection,

which was contagious in nature. Id. at 33. Once they reached the Homicide

Unit, Appellant initially was seated in a reception area. Id. No handcuffs were

employed. Id. at 34. Eventually, Appellant was taken to an interview room,

where the detectives apprised him of his right against self-incrimination. Id.

at 34-37. Appellant also initialed a written waiver of rights. Id. at 37.

       Question No. 1: Do you understand that you have a right to keep
       quiet and do not have to say anything at all?

       Answer: Yes. L.R.[9]

       Question: Do you understand that anything that you say can and
       will be used against you?

       Answer: Yes. L.R.

       Question 3: Do you want to remain silent?
____________________________________________


9
  As noted earlier, Appellant also is known as Lonnie Robinson. His initials
therefore are L.R.

                                          - 14 -
J-A27013-20


      Answer: No. L.R.

      Question 4: Do you understand that you have a right to talk
      with a lawyer before we ask you any questions?

      Answer: Yes. L.R.

      Question No. 5: Do you understand that if you cannot afford to
      hire a lawyer and you want one, we will not ask you any questions
      until a lawyer is appointed for you free of charge?

      Answer: Yes. L.R.

      Question No. 6: Do you want to talk with a lawyer at this time or
      to have a lawyer with you while we ask you questions?

      Answer: No. L.R.

      Question No. 7: Are you willing to answer questions of your own
      free will without force or fear and without any threats or promises
      having been made to you?

      Answer: Yes. L.R.
Id. at 41-42 (emphasis added) (sic).     Detective Graf testified that, during

Appellant’s time at the Homicide Unit, if Appellant had so desired, he would

have been afforded an opportunity to access food or a bathroom. Id. at 43.

Detective Graf also testified that Appellant was not threatened, either

physically or verbally, and that no promises were made to him. Id. at 59.

Detective Graf recalled that Appellant did not appear to be under the influence

of drugs or alcohol and had no difficulty responding appropriately to questions.
Id. at 78-79. In his ensuing statement, Appellant informed the detectives

that “I am taking medication for MRSA, but I don’t know the names of any of

them.” Id. at 46. When asked whether “any of the medication that you are

taking [is] preventing you from understanding and answering the questions



                                     - 15 -
J-A27013-20



that are being asked of you,” Appellant responded “No.” Id. Appellant spent

less than four hours at the Homicide Unit, from the time he arrived until he

finished giving his statement. Id. at 39, 59.

       Thus, given the foregoing, and considering the totality of the

circumstances here, we conclude that the trial court did not err in denying

Appellant’s motion to suppress inculpatory statements that he made on May

15, 2013. There are no indications that Appellant did not understand fully the

Miranda rights to render his waiver of them constitutionally infirm or that he

otherwise was coerced, threatened or coerced into relinquishing the same.

Although the record plainly indicates that Appellant suffered from a skin

infection, it did not affect his cognitive abilities or comprehension. Indeed,

Appellant affirmatively stated so. See e.g. Commonwealth v. Poplawski,

130 A.3d 697, 711-12 (Pa. 2015) (noting that the confession was voluntary

although the appellant was in the hospital suffering from a gunshot wound);

Commonwealth v. Walker, 656 A.2d 90, 97-98 (Pa. 1995) (confession was

voluntary even though the appellant told police he had consumed peroxide,

cut his wrist, and swallowed twenty pills).10

       Appellant also points to a subsequent portion of his May 15, 2013

statement to support his contention that he did not understand the Miranda

____________________________________________


10
  Cf. Commonwealth v. Logan, 549 A.2d 531, 537 (Pa. 1988) (stating that
defendants with psychological problems are indeed able to make a valid
waiver of their Miranda rights); accord Commonwealth v. Bracey, 461
A.2d 775, 790 n.7 (Pa. 1983) (finding that a defendant who was prone to
hallucinations could make a valid waiver of her constitutional rights).

                                          - 16 -
J-A27013-20



warning. Appellant’s Brief at 18. Appellant claims that when he was asked

“[e]arlier do you understand me reading over your constitutional warnings

with you?” he crossed out the word “understand” and replaced it with

“remember.” We, however, agree with the trial court that Appellant’s using

the word remember constituted a correction. The court noted “he corrected

what really was a mistake in the way the question was worded so I don’t have

any problem with that. He really clearly understands what’s going on.” N.T.

Suppression, 2/1/18, at 83. In no way did Appellant’s crossing out the word

“understand” and substituting it with the word “remember” negate or

contradict his earlier and unambiguous affirmation, as detailed above, that he

understood his right against self-incrimination and waived the same knowingly

and intelligently. Appellant was duly given the Miranda warnings, which he

reviewed and initialed. He manifested the requisite level of comprehension.

He therefore obtains no relief.

      We now turn to Appellant’s second issue, implicating the weight of the

evidence. As this Court has explained:

      On this issue, our role is not to consider the underlying question
      of whether the verdict was against the weight of the evidence.
      Rather, we are to decide if the trial court palpably abused its
      discretion when ruling on the weight claim. When doing so, we
      keep in mind that the initial determination regarding the weight
      of the evidence was for the factfinder. The factfinder was free to
      believe all, some or none of the evidence. Additionally, a court
      must not reverse a verdict based on a weight claim unless that
      verdict was so contrary to the evidence as to shock one’s sense of
      justice.




                                    - 17 -
J-A27013-20



Commonwealth v. Habay, 934 A.2d 732, 736-37 (Pa. Super. 2007)

(internal citations omitted), appeal denied, 954 A.2d 575 (Pa. 2008). “[A]

trial court’s denial of a post-sentence motion ‘based on a weight of the

evidence claim is the least assailable of its rulings.’”   Commonwealth v.

Sanders, 42 A.3d 325, 331 (Pa. Super. 2012) (quoting Commonwealth v.

Diggs, 949 A.2d 873, 880 (Pa. 2008)).

       Here, Appellant argues that the principal evidence against him at trial

was grossly inadequate. Specifically, he argues that his convictions “were not

based upon any physical or scientific evidence. Nor were they based upon

any photographic evidence. [They] were not based upon testimony of any

eyewitnesses to any discussions allegedly had between [him] and Nelson,

Pone and Murray.”11 Appellant’s Brief at 19. Appellant essentially attacks the

jury’s weight and credibility determinations, and invites us to accept his

version of events. We decline the invitation. It is settled that we may not

substitute our judgment for that of the factfinder—whether a jury or the trial

court—because it is the province of the factfinder to assess the credibility of

the witnesses and evidence. See Commonwealth v. DeJesus, 860 A.2d
102, 107 (Pa. 2004); Commonwealth v. Johnson, 668 A.2d 97, 101 (Pa.

1995) (“an appellate court is barred from substituting its judgment for that of

the finder of fact.”); Commonwealth v. Forbes, 867 A.2d 1268, 1273 (Pa.
____________________________________________


11
    As the Commonwealth keenly notes, a lack of physical evidence is
unsurprising given Appellant’s role in the conspiracy. His task was to tip off
Nelson when the victim was on his way home so that the others could rob the
victim.

                                          - 18 -
J-A27013-20



Super. 2005) (stating that “[t]he weight of the evidence is exclusively for the

finder of fact[,] who is free to believe all, part, or none of the evidence and to

determine the credibility of witnesses. An appellate court cannot substitute

its judgment for that for the finder of fact.”). Appellant’s claim lacks merit.

      In the context of his weight claim, Appellant also argues that his May

15, 2013 statement should have been suppressed because he “was suffering

from a painful skin infection, that he was not provided with his pain

medication, that he was not seen by a medical professional while in custody

and where he did not unequivocally indicate that he understood his Miranda

warnings.” Appellant’s Brief at 20. At the core, Appellant seeks to re-litigate

his suppression claim, which we have addressed above and found to be

meritless. Nonetheless, at trial, Detective Graf testified in pertinent part:

      Q. Detective, from start to finish, how long did this statement
      take?

       ....

      A. Statement started at 6:30, and I believe it ended at 9:10, so
      it’s two hours and 40 minutes.

      Q. Throughout that statement, did [Appellant] ever indicate to you
      that he was in some kind of uncontrollable pain and he needed to
      stop the interview immediately?

      A. No.

      Q. Did he ever make any requests to say he needed his medication
      or that he couldn’t go on in any fashion?

      A. He didn’t.




                                      - 19 -
J-A27013-20


       Q. If [Appellant], as you advised him in the warnings, wanted to
       stop the statement, say that he couldn’t go on, say he needed his
       meds, or any of that, what would you have said?

       A. We would have stopped the statement, if that’s what he wanted
       to do. And if he needed medication, we do have a nurse in the
       building. We could have called the nurse. But he never asked for
       medication.


N.T. Trial, 10/23/18, at 50-51 (emphasis added). Appellant neither took the

stand at trial nor did he offer any testimony that would have contradicted

Detective Graf’s testimony. Here, the jury found Detective Graf’s testimony

credible. See DeJesus, supra; Johnson, supra; Forbes, supra. No relief

is due.

       We finally address Appellant’s claim that the evidence was insufficient

to support this convictions. In this regard, he challenges only his conviction

for conspiracy and the application of accomplice liability.12 Appellant’s Brief

at 22-23.

       A claim challenging the sufficiency of the evidence is a question of law.”

Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000).

       The standard we apply in reviewing the sufficiency of the evidence
       is whether viewing all the evidence admitted at trial in the light
       most favorable to the verdict winner, there is sufficient evidence
       to enable the fact-finder to find every element of the crime beyond
       a reasonable doubt. In applying the above test, we may not weigh
       the evidence and substitute our judgment for the fact-finder. In
       addition, we note that the facts and circumstances established by
       the Commonwealth need not preclude every possibility of
       innocence. Any doubts regarding a defendant’s guilt may be
       resolved by the fact-finder unless the evidence is so weak and
____________________________________________


12
   Appellant does not dispute that he could be convicted of the underlying
crimes of second-degree murder, robbery and burglary.

                                          - 20 -
J-A27013-20


      inconclusive that as a matter of law no probability of fact may be
      drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. Moreover, in applying the above test, the entire record
      must be evaluated and all evidence actually received must be
      considered. Finally, the finder of fact while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.

Commonwealth v. Antidormi, 84 A.3d 736, 756 (Pa. Super. 2014), appeal

denied, 95 A.3d 275 (Pa. 2014).

      We begin with conspiracy. A person commits criminal conspiracy if (1)

he intends “to commit or aid in the commission” of a crime; (2) he enters “into

an agreement with another [a ‘co-conspirator’] to engage in the crime;” and

(3) he “or one or more of the other co-conspirators” commits an overt act in

furtherance of their agreement. Commonwealth v. Le, 208 A.3d 960, 969

(Pa. 2019).   Because direct evidence of criminal intent and conspiratorial

agreement is rarely available, these elements are generally proven through

circumstantial evidence, such as “the relations, conduct[,] or circumstances

of the parties, or overt acts on the part of co-conspirators.” Id. Among the

circumstances that are relevant, but not sufficient by themselves, to prove a

corrupt confederation are: (1) an association between alleged conspirators;

(2) knowledge of the commission of the crime; (3) presence at the scene of

the crime; and (4) in some situations, participation in the object of the

conspiracy. Commonwealth v. Jordan, 212 A.3d 91, 97 (Pa. Super. 2019).

“While such circumstances are insufficient standing alone, they may furnish a

web of evidence linking an accused to an alleged conspiracy beyond a

                                    - 21 -
J-A27013-20



reasonable doubt when viewed in conjunction with each other and in the

context in which they occurred.” Commonwealth v. Carter, 416 A.2d 523,

524 (Pa. Super. 1979) (internal quotations omitted). Notably, “individuals

can conspire to commit a crime—to rob a bank for instance—but abandon the

cause or be thwarted prior to completion and still be guilty of conspiracy. All

that is required for a conspiracy is an agreement to commit a crime and an

overt act in furtherance of the agreement or plan.”          Commonwealth v.

Vining, 744 A.2d 310, 316 (Pa. Super. 1999).

        Here, as detailed above, Appellant on May 15, 2013, stated to the police

that he met the victim when they both worked together at the Copabanana

Club.    Appellant provided security for the victim and also picked up and

dropped off money and drugs for him. Appellant stated that he knew the

individual who was responsible for having the victim shot and killed.        This

individual (co-defendant Nelson) came to the club on the night of the shooting

and told Appellant that the victim “was sitting” on a lot of money and drugs

and “[they were] going to get that tonight.” Nelson instructed Appellant to

call him to let him know when the victim would be getting home. Appellant

also admitted that he knew Nelson planned to rob the victim because he had

talked about doing it before in March.         Nelson initially asked Appellant to

accompany the victim and “take one for the team, and act like [he] got robbed

too.” N.T. Trial, 10/23/18, at 42-43. Appellant claimed that he told Nelson

he did not want anything to do with the plan. Nelson, however, told Appellant

that he would “take care of him” by paying Appellant for calling him to

                                      - 22 -
J-A27013-20



tell him when the victim “would be home.” Id. at 23, 25, 40-43 (emphasis

added). Appellant further stated that on the night the victim was killed, he

left Copabanana with the victim in a cab.       Knowing of the plan to rob the

victim, Appellant turned down the victim’s invitation to come over to the

victim’s “crib” on the night in question and asked instead to be dropped off at

his house. After the cab dropped him off, Appellant received a call from Nelson

and told him (Nelson) that the victim was on his way home in a dark-

colored Lincoln. Id. at 43-44.     Critically, after the victim’s death, when

Appellant was interviewed on May 12, 2013, Appellant failed to share with the

police his co-defendants’ plan to rob the victim or Nelson’s identity. Id. at 46.

Furthermore, Weisbrod corroborated Appellant’s description of the vehicle the

victim was riding in on the night of his murder. N.T. Trial, 10/10/18, at 94-

97. Finally, Pone confirmed Appellant’s role in the conspiracy. Pone stated

that Appellant, a security guard at the Copa, had been involved in the robbery

plot and had told Nelson “what the victim had,” which was why Nelson “set up

the plan to take the [victim’s] stuff.” N.T. Trial, 10/24/18, at 157-58. Viewing

the foregoing evidence in a light most favorable to the Commonwealth, we

agree with the trial court’s conclusion that the Commonwealth proved beyond

a reasonable doubt that Appellant conspired to rob the victim. To recap, in

exchange for compensation, Appellant agreed to assist Nelson in facilitating

the victim’s robbery and overtly acted in furtherance of that by telling Nelson

that the victim was on his way home in a dark-colored Lincoln. Accordingly,

Appellant is not entitled to relief.

                                       - 23 -
J-A27013-20



       We now turn to accomplice liability, which does not create a new or

separate crime, but merely “provides a basis of liability for a crime committed

by another person.” Commonwealth v. Gross, 101 A.3d 28, 35 (Pa. 2014).

This Court has described the concept of accomplice liability as follows:

       Two prongs must be satisfied for a person to be labeled an
       accomplice. First there must be evidence that the person intended
       to aid or promote the underlying offense. Second there must be
       evidence that the person actively participated in the crime by
       soliciting, aiding, or agreeing to aid the principal. Further, a
       person cannot be an accomplice simply based on evidence that he
       knew about the crime or was present at the crime scene. There
       must be some additional evidence that the person intended to aid
       in the commission of the underlying crime, and then aided or
       attempted to aid.      For purposes of accomplice liability, no
       agreement is required, only aid. With regard to the amount of
       aid, it need not be substantial so long as it is offered to the
       principal to assist him in committing or attempt to commit the
       crime. The least degree of assistance in committing the offense
       is adequate to sustain the finding of responsibility as an
       accomplice.

Commonwealth v. Adams, 39 A.3d 310, 324 (Pa. Super. 2012) (quotation

marks and citations omitted) (emphasis added), aff’d 104 A.3d 511 (Pa.

2014); see also 18 Pa.C.S.A. § 306. Moreover, “[a]bsence or presence at

the scene and the participant’s role in the complicity are not dispositive of

whether accomplice liability exists.”    Gross, 101 A.3d at 35.      Accomplice

liability   “may   be   established   wholly   by   circumstantial   evidence.”

Commonwealth v. Mitchell, 135 A.3d 1097, 1102 (Pa. Super. 2016)

(citation omitted), appeal denied, 145 A.3d 725 (Pa. 2016). .

       Viewing the foregoing evidence in a light most favorable to the

Commonwealth, we agree with the trial court’s conclusion that the

                                      - 24 -
J-A27013-20



Commonwealth proved beyond a reasonable doubt that Appellant intentionally

aided his co-defendants’ efforts to rob the victim. On the night of the victim’s

murder, Appellant knew of Nelson’s plan to rob the victim. In fact, Appellant

admitted that Nelson promised to compensate him in exchange for telling him

when the victim would be home. Appellant aided Nelson by tipping him off.

Specifically, after the victim’s cab dropped Appellant off at his house,

Appellant informed Nelson that the victim was on his way home in a dark-

colored Lincoln. This tip-off resulted in the botched robbery and murder of

the victim. Accordingly, Appellant’s sufficiency claim lacks merit.

      In sum, the trial court did not err in denying Appellant’s suppression

motion and Appellant’s weight and sufficiency claims lack merit.

     Judgment of sentence affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/19/21




                                     - 25 -